UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5064


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TARA PATRICE HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:11-cr-00053-JMC-13)


Submitted:   May 22, 2012                 Decided:   June 27, 2012


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


F.   Scott   Pfeiffer,   PFEIFFER   GLEATON   WYATT   HEWITT,  PA,
Greenville, South Carolina, for Appellant.     William N. Nettles,
United States Attorney, William J. Watkins, Jr., Assistant
United   States   Attorney,   Greenville,   South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tara Patrice Hughes, who pled guilty to one count of

conspiracy to commit mail fraud, violating 18 U.S.C.A. §§ 1341

and 1349 (West Supp. 2011), appeals the district court’s order

that    she    pay    $27,427.35       in       restitution    to       three    victims

identified in the presentence report (the “PSR”) prepared in her

case.     Hughes asserts that the district court erred in three

ways,   claiming      (1)   that      the   record    failed       to   show    evidence

specifically linking the $27,427.35 directly to Hughes’ actions

in furtherance of the conspiracy; (2) that the PSR failed to

elaborate sufficiently detailed findings demonstrating how each

victim suffered the loss amount attributed to it in the PSR; and

(3) that the district court gave insufficient consideration to

Hughes’ overall financial position, particularly in declining to

direct nominal periodic payments under 18 U.S.C. § 3664(f)(3)(B)

(2006).

              The first two of Hughes’ assertions are essentially

parallel      iterations    of   the    same      complaint;       namely,      that    the

district      court   failed     to    properly      link    the    $27,427.35         loss

amount to Hughes’ particular conduct.                       Generally, restitution

orders are reviewed for abuse of discretion.                       United States v.

Leftwich, 628 F.3d 665, 667 (4th Cir. 2010).                    Because Hughes did

not raise either of these arguments before the district court,

however,      this    court’s    review      is    for   plain      error.        United

                                            2
States v. Ubakanma, 215 F.3d 421, 427 (4th Cir. 2000); United

States v. Castner, 50 F.3d 1267, 1277 (4th Cir. 1995).

               In our view, Hughes’ argument neglects the fact that

the Mandatory Victims Restitution Act (the “MVRA”), 18 U.S.C.

§ 3663A (2006) -- which governs the restitution ordered in her

case    --    “requires          that    defendants        ‘make      restitution    to    the

victim of the offense.’”                   United States v. Newsome, 322 F.3d
328,    341    (4th       Cir.    2003)    (quoting        18    U.S.C.    §   3663A(a)(1))

(emphasis in original).                  In other words, “the MVRA focuses on

the    offense       of    conviction      rather        than    on     relevant   conduct.”

United States v. Llamas, 599 F.3d 381, 390 (4th Cir. 2010).                                 As

a consequence, “under the MVRA, each member of a conspiracy that

in turn causes property loss to a victim is responsible for the

loss caused by the offense,” not merely for the loss occasioned

by    her    overt    acts.         Newsome, 322 F.3d     at    341   (emphasis    in

original).       See also United States v. Plumley, 993 F.2d 1140,

1142 (4th Cir. 1993).                   Accordingly, it is immaterial that the

three       victims       identified      in   the       restitution      order    were    not

explicitly linked to the particular acts committed by Hughes,

given that there is no dispute that they were victimized by the

overall conspiracy in which Hughes took part.

               Hughes also contends that the district court failed to

consider       her        financial        circumstances           in     fashioning       the

restitution order.               Given that Hughes made this argument before

                                               3
the    district     court,      our     review        is    for     abuse      of      discretion.

Leftwich, 628 F.3d at 667.

              The MVRA requires the district court to set a payment

schedule “in consideration of – (A) the financial resources and

other   assets      of    the   defendant,           including       whether        any    of   the

assets are jointly controlled; (B) projected earnings and other

income of the defendant; and (C) any financial obligations of

the defendant; including obligations to dependents.”                                    18 U.S.C.

§ 3664(f)(2).         We have “interpreted this provision as requiring

the district court to make factual findings keying the payment

schedule to these factors and demonstrating the feasibility of

the    schedule.”           Leftwich, 628 F.3d    at    668;     see     also    United

States v. Dawkins, 202 F.3d 711, 717 (4th Cir. 2000) (vacating

and remanding restitution order because district court failed to

make    any     findings           “that    key[ed]           [defendant’s]              financial

situation      to     the    restitution         schedule          ordered        or    that    the

[restitution] order is feasible”).

              Here,      although     the    district             court   reduced         Hughes’s

payment schedule from $200 to $100 per month, the court failed

to make such findings.                Accordingly, we vacate and remand the

restitution order to the district court to make the required

findings.      We dispense with oral argument because the facts and

legal    contentions         are     adequately            presented      in      the     material



                                                 4
before   the   court   and   argument   will   not   aid   the   decisional

process.

                                                  AFFIRMED IN PART AND
                                          VACATED AND REMANDED IN PART




                                    5